Title: [1780 January 16. Sunday.]
From: Adams, John
To: 


      1780 January 16. Sunday. Reposed and wrote.
      
       
       
        
         
          To the President of Congress
         
         
          Sir
          Bilbao January 16. 1780.
         
         I have the honour to inform Congress, that last night I arrived in this place.
         At Ferrol and Corunna, I was advised by all the Friends of America to undertake a Journey by Land. The Consul of France, and Mr. Lagoenere, a Gentleman who has acted for some time as an American Agent at Corunna, very obligingly offered me all the Assistance in their Power, and accordingly used their utmost dilligence to procure me the necessary Mules and Carriages, for the transportation of the small Number of Persons in company with me, and the small quantity of Baggage, which We found it indispensibly necessary to take with Us, having left more than two thirds of what We had with Us to take the chance of a Passage by Sea, to France. From the Eighth day of December, when We arrived at Ferrol, to the twenty sixth of the same month, when We sat off, from Corunna, We were detained by the violent Rains, and the impossibility of getting Accommodations for travelling.... All our Beds and Provisions We were obliged to carry with Us.—We travelled through the ancient Kingdoms of Gallicia, Leon, The Old Castile and Biscay, and although We made the best of our Way, without loss of time, We found it impossible to go more than eight Leagues a day, and sometimes not more than four. The Roads and Inns are inconvenient to a degree that I should blush to describe, and the Pains We suffered for want of Fire, in a cold Season of the Year, in a country where there are no Chimnies, gave Us all such violent Colds, that I was under great Apprehensions of our being seized with Fevers.
         As We were so near Madrid, within about forty Leagues, I ballanced some time in my own mind, whether to go to that fine City. But considering that this would lengthen our Journey near an hundred Leagues; the severe Season of the Year, and above all the political Situation that I might be in, my Country not being yet acknowledged as a Sovereign State, by any formal Act of that court; and it being known that another Gentleman had a Commission to that Court, and expected soon to arrive, I thought it, upon the whole, the least hazardous to the Public Interest, to avoid that Route.
         It may be of some Use to my Countrymen to transmit a few Observations upon the Country I have passed through, because it appears to me, that a Commerce extreamly advantageous to both Countries may be opened between Us and Spain as soon as our Independence shall be acknowledged by that Power, at least as soon as We shall obtain the great Object of all our Wishes, Peace.
         The Province of Gallicia is one of the largest in Spain, and said to be one of the best peopled. Corunna is in effect the Principal City; although St. Iago, in respect to its Patron Saint, or more probably to the Archbishop, who resides there, is, in name, The Capital. This Province, one of those of which the antient Crown of Castile was formed, is washed by the Ocean for more than seventy Leagues, from Ribadeo on the Frontiers of Asturias, to the mouth of the River Minho, which seperates it from Portugal. This Coast, which is divided by Cape Finisterre, is provided on both Sides of the Cape, with Ports equally safe and convenient, which Nature seems to have prepared, around this Cape, an Object oftentimes so necessary to be made by Navigators, both at their departure from Europe and at their return, as so many Assylums both from the Apprehensions and the Consequences of Storms. The most known of these Ports are Ribadeo, Ferrol, Corunna and Camarinas, to the Eastward of Cape Finisterre: Corcubion, Muros, Pontevedra, Vigo, to the Westward, all proper to receive Vessels of the first rate, especially Ferrol and Vigo. The first, the most considerable Department of the Marine of Spain, is embellished with every Thing, that Art, and the Treasures profusely spent upon it for thirty Years past, could add to its happy Situation. Vigo, represented to be one of the most beautifull Ports in the World, is another Department of the Marine, more extensive and proper for such an Establishment than Ferrol itself. Besides these Ports, there is a Multitude of Harbours and Bays round Cape Finisterre, which afford a safe and convenient Shelter to Merchant Vessells.
         With all these Advantages for foreign Commerce, this Province has but very little, but what is passive. It receives from abroad some Objects of daily Consumption, some of Luxury, some of convenience, and some even of the first necessity. At present it offers little for exportation to foreign Countries. The Sardine of its coast, the famous fish which it furnishes to all Spain; the Cattle which it fattens for the provision of Madrid; a few coarse linnens, which are its only Manufacture, and are well esteemed, are the Objects of its active Commerce, and form its ballance with the other Provinces. The Wine and the Grain, the chief productions of its Lands, seldom suffice for its consumption and never go beyond it.
         The Liberty of Commerce with the Windward Islands, granted by the Court, within a few Years, and the particular Establishment of Couriers or Packet Boats to South America, in the Port of Corunna, have opened the Ports of that part of the new World to this Province, and although without Manufactures herself, or any of those Productions proper for America, she renders to foreign Hands the product of those which she receives from them and carries thither. In this Circulation of so many Treasures, she enriches herself with parts which she detaches from the whole.
         The Civil Government of this Province is formed by a Superiour Tribunal called The Audience; to which an Appeal lies from all the subaltern Jurisdictions, public and private. This Court hears and determines as Souvereign and without Appeal all civil Affairs of a less Value than a Thousand Ducats or three thousand Livres. Appeals, in those which exceed that value are carried to the Chancery of Valladolid, or to the Council of Castile. Although Justice is gratis, on the Part of the Judges, who are paid by the Government, it is said to be  not the less costly, tedious or vexatious. It may not be useless to observe that the Criminal Chamber, whose decrees extend to the punishment of Death and are executed without any Application to the King, or any other Authority, is composed only of three Judges, and these Three are the youngest of the whole Tribunal; and this order is generally followed in Spain, in the Composition of their Criminal Tribunals, altho’ no one pretends to conjecture the Motive of so singular a Reverse of the natural order of Things. The Administration of the Royal Police, belongs also to the Audience, and forms the third Chamber into which this Tribunal is divided.
         All the Military Authority, and the Government of the Troops in this Department, is in the Hands of the Captain General of the Province. There is not any one under him, who has even the Title of Commandant.... But in case of his Death or Absence, he is succeeded by the General Officer the most ancient in the Province. To this Title of Captain General, is added commonly that of President of the Audience, a Prerogative, which by uniting in his hands, the civil Authority to all that of his Place, gives him a Power the most absolute and unlimited.
         The Inspection General and all the Oeconomy of the Affairs of the King in the Province, belongs to the Intendant. The different Branches of the Public Revennue are all administered by Officers appointed by the King, as in the rest of the Kingdom, and there are no Farmers General as in France. Their Product is about twenty six Millions of Reals, or six millions five hundred thousand Livres, the Expence of Collection being deducted. The Expences of the Administration, including the Maintenance of three Regiments of Infantry, scattered about in different Places, do not exceed two Millions five hundred thousand Livres. The overplus goes into the Dry Docks, Arsenals, and Fortifications of Ferrol, to the Support of which, this Sum is far from being sufficient.
         Such is in general The Government, Military, Political and Civil of this Province, and very nearly of all the others, except Biscay, Guipuscua and Alaba.
         There is not in this Province any particular Jurisdiction for Commerce; but there is a Tribunal, under the Name of The Judge Conservator of Strangers, which takes Cognizance of all their Causes, civil and criminal, except the Case of Contraband. At this day the Judge Conservator of Strangers is the Governor of the Province himself, and the Appeals from his Judgment are carried directly to the Council of War, which is said to be a prescious Priviledge, by the form and Brevity of Proceedure, compared with the expensive and insupportable delays of the ordinary Jurisdictions.
         I cannot but think, that, if some measures could be taken, to convince the Court, that it is their Interest to take off the vast duties, with which Commerce is overloaded in this Part, fifteen per Cent being to be paid upon all Commodities exported and upon all imported; and if the rigid Prohibition of Tobacco could be relaxed or repealed, several of the Productions of America would find a good Market here, and a Commerce opened, that would put a new Face upon this Province, and be profitable to America too. The Conveniency of such a Number of excellent Ports would be a vast Advantage, which Bilbao cannot have, as her Harbour is neither safe nor convenient, besides its being so much further down the stormy, turbulent Gulph of Biscay. Yet Biscay, which is now commonly used to comprehend Biscay proper, the principal City of which is Bilbao, though Orduna is the Capital, Guipuscoa the Capital of which is Saint Sebastian, and Alaba the Capital of which is Vitoria, three free Provinces whose Laws the Kings of Spain have hitherto been sworn to observe inviolate, have attracted almost the whole of the American Trade, because the King has no Custom House, nor Officers here, and there are no Duties to be paid.
         It may seem surprising, to hear of free Provinces in Spain: But such is the Fact, that the High and independent Spirit of the People, so essentially different from the other Provinces, that a Traveller perceives it even in their Countenances, their Dress, their Air, and ordinary manner of Speech, has induced the Spanish Nation and their Kings to respect the Ancient Liberties of these People, so far that each Monarch, at his Accession to the Throne, has taken an Oath, to observe the Laws of Biscay.
         The Government here, is therefore diametrically opposite to that of Gallicia, and the other Provinces. The King of Spain has never assumed any higher Title than that of Lord of Biscay. He has no Troops of any Sort in the Lordship, nor is there any standing Army; instead of which every Man is obliged to serve in the Militia. The King has no Custom House Officers, nor other Revenue Officers, nor other Officer whatsoever in the Lordship, except a Corregidor, and lately a Commissary of the Marine. This last is considered as an Encroachment and a Grievance; and the Authority of the Corregidor is very small as their lies an  Appeal from his Judgment to another Tribunal, that of the Two Deputy Generals, who are biennially elected by the People. Few of the Grandees of Spain have any considerable Estates here. The Duke de Medina Cceli and the Duke of Berwick have some Lands here, of no great Value. The Lands generally belong to the Inhabitants and Possessors, who hold them of no Lord, but the King of Spain who is Lord of Biscay.
         There is a Board of Trade here, which is annually constituted by the Merchants of the Place, partly by Lot and partly by Election, which decides all Controversies arising in Trade, and all the Affairs of Strangers. They have never admitted any foreign Consul to reside here, although it has been sollicited by Holland, England and France.
         It is not at all surprizing that a Constitution, in its nature so favourable to commerce, should have succeeded.
         In travelling through the Provinces of Leon and Castile, and observing the numerous Flocks of Sheep, with the most beautifull Fleeces of Wool in the World, I could not but wish, that some communication might be opened, by which the United States of America might be furnished with this necessary Article, from this Country. There are few of our Articles of Exportation, but might be sent to the Spanish Markett to Advantage. Rice, Pitch, Tar, Turpentine, Tobacco, Wheat, Flour, Ship timber, Masts, Yards, Bowsprits and Salt Fish, might be supplied to Spain at an Advantage, and in return she might furnish Us, with Wine, Oyl, Fruits, some Silks, some Linnens perhaps, and with any quantity of Wool, which is now exported to foreign Countries for Manufacture, and might as well be sent to Us, but above all, with Silver and Gold. It must be a work of time, of a freer intercourse between the two Nations, and of future Negotiations to ripen these Hints into a Plan, that may be beneficial to both. The System of Revenue, which it is dangerous and difficult to alter in Spain as well as in all other Countries of Europe, will be the principal Objection.
         I have collected together with some difficulty a few Gazettes, which I have the honor to transmit to Congress, from which all the News may be collected, that I have been able to learn. Congress will easily perceive the Eagerness, with which the belligerent Powers are bent on War, without manifesting the least disposition for Peace, and most of all Great Britain, whose ostentatious display of trifling Successes, and weak Exultation in them, shews that nothing can divert her from her furious course.—But she is exhausting and sinking her Forces every day, without gaining any lasting or solid Advantage. And she has reason to fear, from the combined Fleets of France and Spain, under such enterprizing, experienced and approved Officers as D’Estaing and Duchauffault, the entire ruin of her Commerce and Navy, in the course of a Campaign or two more.
         
          John Adams
          His Excellency Samuel Huntington Esq. President of Congress.
         
        
       
      
     